United States Court of Appeals
                                                                            Fifth Circuit
                                                                          F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                           April 13, 2005

                                                                      Charles R. Fulbruge III
                            FOR THE FIFTH CIRCUIT                             Clerk



                                   No. 04-10729



      GLORIA AUDINO,

                                                   Plaintiff-Appellant,

                                      versus

      RAYTHEON COMPANY SHORT TERM DISABILITY
      PLAN; RAYTHEON COMPANY LONG TERM DISABILITY
      PLAN; METROPOLITAN LIFE INSURANCE COMPANY;
      RAYTHEON COMPANY, ad plan administrator,

                                                   Defendants-Appellees.


                   Appeal from the United States District Court for
                            the Northern District of Texas
                              (USDC No. 3:03-CV-777)
          _________________________________________________________


Before REAVLEY, JOLLY and PRADO, Circuit Judges.

PER CURIAM:*

      Gloria Audino appeals from MetLife’s denial of her claim for disability



      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
benefits and the district court’s grant of summary judgment in MetLife’s favor.

Concluding that MetLife abused its discretion in evaluating Audino’s claim, we

vacate and remand.

      Background. Audino worked for Raytheon Company for 17 years, most

recently as a Software Engineer Administrative Assistant. She participated in

Raytheon’s Short Term Disability (“STD”) and Long Term Disability (“LTD”)

benefits plans, paying monthly premiums for enhanced benefits. In 1999, Audino

was diagnosed with rheumatoid arthritis, an auto-immune disorder which causes

inflammation and swelling in the joints. In May 2001, she was diagnosed with optic

neuritis, which caused a partial loss of vision in her right eye. On July 9, 2002, she

filed a claim for STD benefits and a claim for LTD benefits. MetLife denied

Audino’s benefits requests.

      Standard of Review. We review a district court’s grant of summary judgment

de novo, applying the same standards as the district court. Pratt v. City of Houston,

247 F.3d 601, 605-06 (5th Cir. 2001). Because the STD and LTD plans give

MetLife discretion to determine benefits eligibility, we review Met Life’s decision

to deny Audino benefits for abuse of discretion. Sweatman v. Commercial Union

Ins. Co., 39 F.3d 594, 597-98 (5th Cir. 1994). To determine whether the

administrator abused its discretion, we analyze whether it acted arbitrarily or

                                           2
capriciously. Id. at 601. A decision is arbitrary if there is no rational connection

between the known facts and the decision or between the found facts and the

evidence. Dowden v. Blue Cross & Blue Shield of Tex., Inc., 126 F.3d 641, 644

(5th Cir. 1997) (quoting Bellaire Gen. Hosp. v. Blue Cross Blue Shield, 97 F.3d
822, 828 (5th Cir. 1996)).

      Analysis. MetLife denied benefits based on a purported lack of objective

medical evidence that Audino suffered from a condition or conditions rendering her

totally disabled. Under the Plan, a claimant is totally disabled if she is under the

regular care of a doctor and unable to perform all of the essential elements of her

regular job with reasonable accommodation. MetLife concluded that evidence was

lacking that Audino could not perform her job.

      Audino’s employer provided MetLife with a statement listing the

occupational requirements of her job. For 1-33% of the workday, her job required:

standing; walking; climbing stairs; grasping or handling; bending, stooping, or

squatting; fine hand dexterity; forceful wrist twisting; and lifting of up to twenty

pounds. For 67-100% of the workday, the job entailed: sitting; highly repetitive

motion; fine visual attention; and precise verbal and written communication. The

employer commented that Audino was not meeting performance expectations in

areas of her job due to: (1) a decline in job accuracy after partial loss of sight; (2)

                                            3
decline in focus and alertness; (3) inability to maintain interaction with a large group

of individuals; (4) lack of responsiveness to requests; (5) poor attendance due to

illness or doctor’s appointments; and (6) limitations in assisting with meetings at

other sights “which is a job task.” In addition, in a telephone conversation with a

MetLife claims administrator, the employer stated that it “would not be able to

accommodate any restrictions or limitations.” In denying Audino’s claim, MetLife

ignored these employer comments, which show that Audino’s job performance had

declined and suggest that, at the time she filed her claim, Audino was not meeting

the minimum level of effectiveness in her job functions due to her medical

conditions.

      MetLife also failed to explain why Audino’s evidence was insufficient to

show that she could not do the specific tasks listed by her employer as occupational

requirements. Audino provided MetLife with medical records showing that she has

been treated for rheumatoid arthritis for several years, and, more recently, for optic

neuritis. These records document subjective evidence of disability—her consistent

complaints of severe fatigue, pain, stiffness, and vision difficulties. They also

provided objective evidence of disability—in exams in 2001 and 2002, some of

Audino’s joints had been swollen at times and tender, she had severe arthritis

around her trapezius, her best corrected near vision in her right eye was 20/70, her

                                           4
hip muscles were tight and her back muscles sore, and blood tests indicated

inflammation. Her rheumatologist opined that Audino would benefit from more rest

and believed she should be placed on short term disability. Her opthalmologist

stated that the results of her eye exam corresponded to her complaints of having

difficulty with her near work.

      MetLife based its conclusion that objective evidence that Audino could not

perform her job functions was lacking largely on the opinions of medical consultants

Tracey Schmidt (rheumatology and internal medicine) and David Turok

(opthalmology), who did not examine Audino but reviewed her records. Our review

of those records reveals several oversights in Dr. Schmidt’s analysis. Dr. Schmidt

failed to note that Audino’s SED rate1, although within the normal range at 25, was

on the high end of normal. She minimized evidence that Audino’s CRP rate2 had

been abnormal on September 17, 2002 at 0.91 mg/dL by incorrectly stating that the

record contained no prior CRP rates for comparison. In fact, between February and

September 2002, Audino’s CRP rate had been measured five times. In three tests,

her results were within the normal range of 0-0.4 mg/dL. However, the other two

tests, in June and September, were well above normal at 1.4 and 0.91 mg/dL. See

      1
          A blood test indicating non-specific inflammation.
      2
          Another test for inflammation.

                                             5
Lain v. UNUM Life Ins. Co. of Am., 279 F.3d 337, 347 (5th Cir. 2002) (faulting

disability plan administrator for characterizing test results as “essentially normal”

when they were at times abnormal and “top normal”)

      Dr. Schmidt’s analysis was unsatisfactory in other aspects as well. Contrary

to her assertion that the file lacked mention of “any restricted ROM of joints other

than the right foot abnormality,” a February 2002 exam revealed that Audino’s

“wrists [were] swollen bilaterally with pain on range of motion of the left wrist” and

her “left ankle was swollen with pain [on] range of motion.” Although she noted in

summarizing the evidence that Audino’s physician had observed severe arthritis

around the trapezius in August 2002, Dr. Schmidt failed to evaluate that finding in

her analysis of whether Audino’s impairments constituted disability under the plan.

      Regarding Audino’s rheumatoid arthritis and optic neuritis, Schmidt

concluded that Audino’s file lacked “objective evidence of a physical functional

capacity impairment to a full time sedentary job.” As to her optic neuritis, Dr.

Turok opined that “Ms. Audino’s current level of functionality should allow her to

maintain her job as a management assistant. The occupational requirements could

be met given her visual function.” However, Audino’s medical records show that

she has complained of and been treated for extreme fatigue, joint pain, stiffness,

swelling, and vision problems—impairments that would either prevent or make

                                           6
difficult the tasks her employer listed as requirements of her job. Neither MetLife

nor its consultants analyzed specifically how Audino’s conditions affected her

ability to engage in each of those tasks or explained why her conditions did not

prevent her from performing those tasks.

       We are also troubled by MetLife’s failure to accord weight to Audino’s

consistent complaints of pain, even though those complaints were documented in

her medical records for years before she sought benefits and there is no indication

that she overstated her pain once she decided to seek benefits. We have recognized

that pain cannot always be objectively quantified and have faulted an administrator

for “focus[ing] on [] tests, rather than the pain and its effect[.]” Lain, 279 F.3d at

347.

       We conclude that MetLife acted arbitrarily and capriciously in denying

Audino’s short-term disability benefits claim. The record reveals that MetLife

ignored Audino’s consistent complaints of pain as subjective, either minimized or

ignored objective evidence of disability corroborating those complaints, and

concluded that the evidence did not show an inability to do her job functions without

analyzing the effect that her conditions would have on her ability to perform her

specific job requirements. Thus, we cannot say that there is a rational connection

between the found facts and the evidence. Dowden, 126 F.3d at 644. Because

                                            7
MetLife reached its decision to deny benefits in an arbitrary manner, we vacate the

district court’s order granting summary judgment in favor of defendants, and instruct

that court to remand to MetLife to perform a satisfactory inquiry into whether

Audino can perform the essential functions of her job with reasonable

accommodation. See Quinn v. Blue Cross and Blue Shield Ass’n, 161 F.3d 472,

476-78 (7th Cir. 1998) (finding that an administrator abused its discretion by failing

to make an adequate inquiry into whether a claimant met the disability plan’s

definition of disabled and remanding to the administrator for adequate inquiry);

Schadler v. Anthem Life Ins. Co., 147 F.3d 388, 398-99 (5th Cir. 1998) (stating that

the court should not make a decision belonging to the plan administrator in the first

instance and remanding to the administrator for a new benefits eligibility

determination).

VACATED and REMANDED with instructions.




                                          8